Citation Nr: 9928609	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-49 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1960 to September 
1963 and from September to December 1973.  

The claim of entitlement to service connection for a low back 
disorder was denied by decision of the Board in August 1987 
and thereafter by rating decision of the RO in September 
1987.  The veteran was notified of the September 1987 rating 
denial by letter in October 1987; however, he failed to file 
a timely appeal therefrom and that decision is final.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from an August 1994 rating decision 
of the Winston-Salem, North Carolina Regional Office (RO) 
which determined that new and material evidence had not been 
presented to reopen the veteran's claim of entitlement to 
service connection for a low back disability.  Thus, the 
issue before the Board is whether new and material evidence 
has been submitted since the last prior final rating decision 
in September 1987.  

The case was remanded from the Board to the RO in September 
1996 for additional development of the evidence.  In 
September 1997, the Board issued a decision that determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability.  The veteran filed an 
appeal to the Court.  In October 1998, the Secretary filed an 
unopposed motion to the Court in which it was indicated that 
a Remand was required in light of the Federal Circuit Court 
of Appeals' recent decision in Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998).  By Court order dated on November 16, 1998, 
the September 1997 Board decision was vacated and the case 
was remanded to the Board for action consistent with the 
motion for remand.  

The case was remanded from the Board to the RO in June 1999 
for due process reasons in compliance with the Court order.  
A supplemental statement of the case was issued in July 1999 
in which it was determined that new and material evidence had 
not been submitted under the standard of review as set forth 
in 38 C.F.R. § 3.156.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a low back 
disability was last denied by rating decision in September 
1987.

2.  The veteran did not file a timely appeal from that 
determination and the September 1987 denial is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative and is not so significant that 
it must be considered in order to decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The September 1987 decision of the RO that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302 (1998).

2.  Evidence received since the September 1987 determination 
is not new and material and, thus, the claim of service 
connection for a low back disability is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran's spine was 
clinically evaluated as normal on separation from service in 
September 1963 and on the entrance physical examination in 
September 1973.  

In December 1973, the veteran complained of low back pain.  A 
physical therapy notation shows that the veteran reported a 
history of falling during basic training and hitting his 
tailbone that resulted in back pain.  He also indicated that 
he had strained his back prior to his reenlistment.  X-rays 
of the low back revealed narrowing of the L4-5 interspace.  
The diagnoses were possible herniated nucleus pulposus, 
overweight and poor posture.  A treatment notation from the 
orthopedic clinic in the same month shows a diagnosis of low 
back pain with radiculopathy of L5-S1 on the left, sensory 
only.  

In December 1973, the veteran was placed on permanent limited 
profile.  Low back pain and being overweight were listed as 
physical defects.  A change in the veteran's military 
occupational specialty was recommended.  On a report of 
examination conducted pending discharge in December 1973, low 
back pain with sensory radiculopathy were reported.  

The veteran filed a claim for service connection for 
residuals of a low back injury in November 1986.

In a January 1987 statement from N. H. Lange, D.C., it was 
indicated that he had treated the veteran for a low back 
condition for several years starting from 10 or 11 years 
before.  The veteran had only been able to obtain very 
temporary relief.  Medical records for the veteran had been 
destroyed.

On VA examination in January 1987, the veteran reported that 
he had injured his back in 1973 while doing sit-ups.  He had 
felt something snap and had to be carried to the barracks 
which was followed by two weeks of outpatient therapy.  He 
further reported having continuous back pain since his 
service injury.  On examination, there was lumbar spine 
tenderness.  There was no muscle spasm.  Extension and 
lateral bending were normal.  The impression was a history of 
residuals of a low back injury with no evidence of nerve root 
involvement.

VA X-rays of the lumbosacral spine in January 1987 revealed 
slight narrowing of the L4-S1 intervertebral disc space.  
Slight straightening of the normal lumbar lordotic curve was 
also noted.  Otherwise, the lumbar spine was unremarkable.

By decision of the Board in August 1987, service connection 
for low back disability was denied as there was no medical 
diagnosis of a current disability.  

A September 1987 statement from Shyam Garg, M.D., indicates 
that the veteran had initially been examined in August 1987 
for complaints of back pain.  The diagnoses were hypertension 
and arthritis obesity.  The veteran was five foot eight and 
one half inches tall and weighed 267 1/4 pounds.  

By rating decision in September 1987, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability as it was determined that low back pain 
during service was acute and transitory and the first post 
service manifestation of a low back problem post dated 
service by 14 years.  Based on this determination, the prior 
denial of service connection for a low back disorder was 
continued.  The veteran failed to take any action with 
respect to the September 1987 denial of his claim; thus, that 
decision became final a year after the mailing of 
notification of the decision to him in October 1987.  
38 C.F.R. §§ 3.104, 20.302 (1998).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

In order to reopen his claim, the veteran must present or 
secure new and material evidence with respect to the 
disallowed claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

The Board notes that, until recently, case law of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

Although the RO in this case cited and applied the overruled 
portion of the Colvin test in the June 1997 supplemental 
statement of the case, the case was remanded to the RO in 
June 1999 and an additional supplemental statement of the 
case was issued that cited and applied the correct law and 
regulations.  Accordingly, the prior procedural deficiency 
has been corrected and the veteran's claim is ready for 
appellate consideration. 

Under applicable criteria, service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if preexisting 
such service, was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Where a veteran served 90 days or more during a period of war 
or during peacetime after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§  1101, 1112, 1113 
(West 1991 & Supp 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Since the September 1987 rating denial, the additional 
evidence submitted consists of the following.  

Received in September 1991 were records from Dr. Garg dated 
from August 1987 to May 1990 that show treatment for 
disabilities to include hypertension, low back pain and 
exhaustion.  In September 1988, back pain was noted as being 
due to radiculopathy and obesity.  In May 1990, limitations 
in bending, climbing, reaching, and stooping were assessed as 
being due to obesity, mild arthritic changes and pain.  The 
main reason for the veteran's limited functioning was obesity 
and arthralgia. 

The veteran testified in April 1995 that he was discharged 
from service due to a back condition, that he was given a 
permanent physical profile, that his military occupational 
specialty was changed, and that he received treatment for 
back pain immediately following service.

In a March 1995 statement Dr. Lange indicated that he had 
treated the veteran for a low back condition 18 years 
earlier.  Treatment records were not available.  Based on 40 
years of experience, it was opined that a narrowed or altered 
disc space in the lumbar region could lead in time to 
degenerative changes including degenerative arthritis.

A May 1995 statement from B. P. Singh, M.D., indicates that 
the veteran had been under his care since March 1995 for 
hypertension.  He also had a long history of chronic back 
pain that was suspected as being due to osteoarthritis.  A 
history of sustaining trauma to the tailbone in a fall was 
provided.  It was indicated that it was not uncommon to 
develop osteoarthritis following trauma.  The veteran's 
weight could also be a factor in his problem.  Dr. Singh had 
not performed any diagnostic testing to determine the exact 
cause of the veteran's back pain.

Records were received from the Social Security Administration 
(SSA) in May 1997.   Disabling conditions listed were low 
back pain, arthritis, hypertension, and obesity.  No 
reference was made to the cause of low back pain and 
arthritis.  A November 1987 report from Fred VanNynatten, 
M.D., indicates that the veteran had reported a history of 
injuring his back in service.  He had been treated by 2 
chiropractors from 1973 to 1975 and had been told that 2 
vertebra "were out."  The clinical assessment was obesity 
and low back pain.  A November 1987 statement from G. K. 
Massengill, M.D., indicates that the veteran reported that he 
was disabled due to hypertension, arthritis, obesity and back 
pain.  On examination, there were no findings relative to the 
etiology of back pain or arthritis. 

SSA benefits were granted to the veteran in a September 1990 
by decision of the United States District Court.  This 
decision contained references to the veteran's history of a 
back injury in service and receiving treatment from Dr. 
Lange.  There was no reference to medical evidence that would 
connect an inservice back injury and current low back 
disability. 

Additional records, many of which are duplicates of evidence 
previously of record, were received from the SSA in November 
1997.  These records do not include medical evidence of a 
nexus between an inservice injury and the veteran's post 
service back disability.

In a July 1999 written submission, the veteran indicated that 
he had no further evidence to submit.

As referenced above, the RO's September 1987 denial was based 
on the fact that the veteran had not presented competent 
medical evidence to establish a connection between any 
current low back disability to include arthritis and his 
military service.  The additional evidence submitted is no 
more than cumulative or redundant as it shows treatment for 
low back disability to include arthritis many years after 
separation from service.  The additional medical records are 
not material as they do not provide evidence of an 
etiological relationship between post service back disability 
and an injury in service.  

In particular, Dr. Lange indicated in March 1995 that 
narrowing or altering of a disc space in the lumbar region 
could lead to degenerative changes and Dr. Singh indicated in 
May 1995 that the veteran had a history of back trauma and 
that it was not uncommon for individuals to develop 
osteoarthritis following trauma.  In the case of Beausoleil 
v. Brown, 8 Vet. App. 459 (1996), the Court indicated that a 
physician's statement that did not link chest trauma with a 
current disability, but only provided a general statement as 
to the possibility of a link between chest trauma and 
restrictive lung disease, did not constitute material 
evidence.  

The statements from Dr. Lange and Dr. Singh in this case are 
no more than general in nature as they do not specifically 
link an inservice injury to the veteran's post service back 
disability to include arthritis.  Thus, although these 
statements contain new evidence, they are not material to the 
veteran's claim.  

The veteran's statements and testimony that his current low 
back disability is the result of a service injury, are 
fundamentally repetitious of contentions made when this claim 
was denied earlier, and may not be considered new evidence.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  These statements 
also do not provide a causal link between the veteran's 
military service and current disability as a lay person may 
not offer evidence that requires medical knowledge.  See Nici 
v. Brown, 9 Vet. App. 494 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); and Spalding v. Brown, 10 Vet. App. 6 
(1997).  

Moreover, the SSA decisions and supporting medical evidence 
are essentially duplicative of the underlying theory behind 
the veteran's claim that was denied in September 1987 and, as 
a result, the additional records do not constitute new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  In 
short, the additional evidence when considered alone, or when 
considered with the evidence previously of record, does not 
alter in any substantial way the factual predicate underlying 
the 

September 1987 denial.  Mason v. Derwinski, 2 Vet. App. 526 
(1992).  


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a low back 
disability, the claim is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

